Citation Nr: 0728337	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  06-26 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2005 rating 
decision of the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in 
November 2006, at which time the Board remanded the case for 
the veteran to be scheduled for a videoconference hearing.  
In February 2007, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.


REMAND

The veteran was afforded a VA examination to determine the 
severity of his PTSD in May 2005; however, during his 
February 2007 videoconference hearing before the Board, the 
veteran testified that his PTSD had worsened since the VA 
examination.  

In addition, the Board notes that subsequent to the June 2006 
statement of the case, the veteran has submitted medical 
treatment records from the Highland Drive VA Medical Center 
(VAMC).  He has not waived his right to have this evidence 
initially considered by the originating agency.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should attempt to 
obtain a copy of any pertinent VA medical 
records for the period since February 
2007.  It should also undertake 
appropriate development to obtain any 
other pertinent evidence identified but 
not provided by the veteran.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to 
provide the outstanding evidence.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current degree of severity of his 
service-connected PTSD.  Any indicated 
studies should be performed, and the 
claims folder, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
PTSD.  The examiner should also provide 
an opinion concerning the current degree 
of social and industrial impairment 
resulting from the veteran's PTSD, to 
include whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case to the veteran and 
his representative and afford them the 
requisite opportunity for response before 
the claims folder is returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



